 588DECISIONS OF NATIONAL LABORRELATIONS BOARDand activities on behalf of the Union; and (4) by discriminatorily revising plantrules in March 1049, for the purpose of interfering with and discouraging theconcerted activities of its employees.Having found as immediately set forthabove, the undersigned recommends that the Respondent be ordered to ceaseand desist from such conduct.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAw1.Deena Products Company, an Illinois corporation, is engagedin commercewithin the meaning of Section 2 (6) and (7) of the Act.2.United Service Employees Union, Local 329, of the Building Service Em-ployees International Union, affiliated with the A. F. L, is a labor organizationwithin the meaning of Section 2 (5) of the Act.3 By interfering with, restraining, and coercing its employees in the exercise-of the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.4.By discriminatorily discharging 11 employees, and by discriminatorilyselecting employees in the art department for layoff during the month ofApril 1949, and by refusing to reinstate them when work was available, exceptas to 3, -%Nho are named in that section of the Intermediate Report entitled"The remedy," the Respondent violated and is violatingSection 8(a) (1) and(3) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within the meaning of Section 2 (6) and (7) of the Act.6.The General Counsel did not establish by reliable, probative,and substantialevidence that the Respondent discriminatorily discharged Phillip Uhl.[Recommended Order omitted from publication in this volume.]BETHLEHEM PACIFIC COASTSTEEL CORPORATION,SHIPBUILDING DIVI-SION, SANFRANCISCOYARDandINTERNATIONAL ASSOCIATION OFMACIIINISTS,LOCAL LODGENo.68,PETITIONER.CaseNo. 2O-RC-969.March 1, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Eugene K. Kennedy,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.93 NLRB No 76 BETHLEHEM PACIFIC COAST STEEL CORPORATION5892.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Employer is engaged in the operation of ship repair yards.These proceedings are concerned solely with the Employer's shipyardat San Francisco, California.The Petitioner, Local Lodge No. 68, International Association ofMachinists, seeks a unit composed mainly of machinists.The Em-ployer and the Intervenor, Bay Cities Metal Trades Council, AFL,contend that the only appropriate unit is the over-all production andmaintenance unit which was previously certified by the Board andhas been represented by the Intervenor since 1941.The unit sought by the Petitioner is composed of machinists, tooland die makers, cranemen within the machine shop, their riggers,helpers, and apprentices.The employees within this proposed unitare employed in several departments of the Employer's shipyard.At the time of the hearing, the inside machine shop, or Department M,-employed approximately 49 machinists, 4 machinist helpers, 1 tooland die maker, and 2 crane operators; the outside machinists depart-ment, or Department Q, employed 3 leadermen, 131 machinists, and10 helpers; the toolroom, or Department SB, employed 1 leaderman,10 machinists, 2 tool and die makers, and 2 machinists helpers; theplant maintenance department, or Department YB, employed 13machinists; and the rigger and transportation department, or Depart-ment R, employed 9 leadermen and 67 riggers and slingers.The inside machine shop, or Department M, occupies a separatebuilding within the yard.The employees of the inside machine shopwork under the separate supervision of the machine shop foreman.The outside machinists in Department Q are also separately supervised.The toolroom employees in Department SB are under the generalsupervision of the plant engineer but have separate immediate super-vision.The machinists in the plant maintenance department, Depart-ment YB, work under the supervision of the plant engineer.Thetraditional craft characteristics of these employees are fully shownon the record.The Employer contends, however, that the yard-wideindustrial unit is the only appropriate unit.This contention is basedprincipally upon the integration of the processes in the shipyard.However, the record shows that, even in those departments in whichthis integration is most evident, i. e., the outside machinists and the 590DECISIONSOF NATIONALLABOR RELATIONS BOARDplant maintenance departments, the Employer normally adheres tocraft lines in work assignments, and that any crossing of craft lines inthe repair gangs is occasional and due to the exigencies of the jobrather than to a disregard of the functions of the various crafts.Under these circumstances, we believe that the employees sought bythe Petitioner constitute a traditional craft group and, notwithstand-ing the integration of the Employer's processes, they may, if they sodesire, constitute a separate appropriate unit.There remains for determination the unit position of the craneoperators and the riggers whom the Petitioner seeks to include inthe unit.The two crane operators in the machine shop work ex-clusively in that shop, are under the supervision of the machineshop foreman, and, on occasion, work on the machine shop- floor ashelpers.We shall therefore include the crane operators in the ma-chine shop in the unit with the machinists.However, the riggerssought by the Petitioner work in a separate department, under sep-arate supervision, and perform tasks separate and distinct from thoseperformed by the employees we have included in the unit.We shalltherefore exclude the riggers from the unit.In view of the foregoing determinations, we shall direct an elec-tion among all machinists, tool and die makers, cranemen within themachine shop, their helpers and apprentices at the Employer's SanFrancisco,California, shipyard, excluding riggers, all other em-ployees, watchmen and guards, office and clerical employees, and allsupervisors.' If a majority of these employees vote for the Petitioner,they will be taken to have indicated their desire to constitute a sep-arate bargaining unit.[Text of Direction of Election omitted from publication in thisvolume.]IWe shall exclude,as supervisors the leadermen,as the record shows that, althoughslightly less than 50 percent of their time is spent in manual labor with the tools of theirtrade, they responsibly direct the work of their subordinates and have the authorityeffectively to make recommendations with respect to promotions,discipline,or discharge.SeeWelding Shipyards,Inc.,81 NLRB 936, 940.HENRYMAYER,AN INDIVIDUAL,D/B/ACHEROKEEHOISERYMILLSandAMERICANFEDERATION OF HOSIERYWORKERS.Case No.10-CA-897.March 2,1951Decision and OrderOn November 20, 1950, Trial Examiner Bertram G. Eadie issuedhis Intermediate Report in the above-entitled proceeding, findingthat Respondent had engaged in and was engaging in certain unfair93 NLRB No. 81.